Exhibit 10.2

 



2016 Executive & SVP RSU Agreement

<Participant Full Name>

 

Dear <Participant First Name>,

 

Congratulations, HMS Holdings Corp. (the “Company”) has granted you restricted
stock units (“RSUs”) under the Company’s Fourth Amended and Restated 2006 Stock
Plan, as amended (the “Plan”). An RSU entitles you to receive a share of the
Company’s common stock at a future date, assuming that you satisfy conditions of
the Plan and the implementing grant agreement. We would like you to have an
opportunity to share in the success of the Company through these RSUs under the
Plan. The following represents a brief description of your grant. Additional
details regarding your award are provided in the attached Restricted Stock Unit
Grant Agreement (the “Grant Agreement”) and in the Plan.

 

Restricted Stock Unit Grant Summary:

 

Date of Grant March 2, 2016 RSU Shares <Number of Shares Granted> Vesting
One-sixth of the RSU Shares shall vest on the first, second and third
anniversaries of the Date of Grant, with the remainder vesting as provided in
Exhibit A to the Grant Agreement.  Each of those dates is a “Vesting Date.”

 

·You have been granted RSUs for shares of the Company’s common stock (“Shares”)
for the total number of Shares specified under “RSU Shares” in the chart above.

 

·The potential value of your RSUs increases if the price of the Company’s stock
increases, but you also have to continue to provide services to the Company
(except as the Grant Agreement provides) to actually receive such value. Of
course, the value of the stock may go up and down over time.

 

·You will not receive the Shares represented by the RSUs unless and until the
RSUs vest. Your RSUs vest as provided in the chart above under “Vesting,”
assuming you remain an employee or a member of the Board of Directors of the
Company and subject to the terms in the Grant Agreement.

 

·Once you have received the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.

 

You can access the Merrill Lynch portal, including updates and additional
information at: https://www29.benefits.ml.com/login/login.aspx. Please email
ir@hms.com with any questions.

 

 

 



HMS Holdings Corp.

Restricted Stock Unit Grant Agreement for

Executives and Senior Vice Presidents

 

 

HMS Holdings Corp. (the “Company”) has granted you restricted stock units (the
“RSUs”) under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan
(as it may be amended from time to time) (the “Plan”). Each RSU lets you receive
a share (an “RSU Share”) of the Company’s common stock, upon satisfaction of the
conditions to receipt.

 

The individualized communication you received (the “Cover Letter”) provides the
details for your RSUs. It specifies the number of RSU Shares, the Date of Grant,
and the schedule for Vesting, with the related vesting dates (“Vesting Dates”).

 

The RSUs are subject in all respects to the applicable provisions of the Plan.
This grant agreement (the “Grant Agreement”) does not cover all of the rules
that apply to the RSUs under the Plan; please refer to the Plan document.
Capitalized terms are defined either further below in this Grant Agreement or in
the Plan.

 

 

 

 

 



 

 



The Plan document is available on the Merrill Lynch website. The Prospectus for
the Plan, the Company’s Registration Statement on Form S-8, the Company’s Annual
Report on Form 10-K, and other filings the Company makes with the Securities and
Exchange Commission are available for your review under the Investor Relations
tab on the Company’s web site (http://investor.hms.com/financials.cfm). You may
also obtain paper copies of these documents upon request to the Company’s
Investor Relations department (ir@hms.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the RSUs, the value of the
Company's stock or of these RSUs, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the RSUs; you agree to rely only upon your own personal
advisors.

 

No one may sell, transfer, or distribute the RSUs or the securities that may be
received under them without an effective registration statement relating thereto
or an opinion of counsel satisfactory to the Company or other information and
representations satisfactory to it that such registration is not required.



 



 Page 2

 





In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 



Vesting Schedule    Your RSUs become nonforfeitable (“Vested”) as provided in
the Cover Letter to this Grant Agreement, assuming that through each Vesting
Date, (i) if you received the RSUs in your capacity as an employee of the
Company, you continue in service as an employee or (ii) if you received the RSUs
in your capacity as a member of the Company’s Board of Directors (the “Board”),
you continue in service as a member of the Company’s Board.  Any fractional
shares will be carried forward to the following Vesting Date, unless the
Compensation Committee (the “Committee”) selects a different treatment.  For
purposes of this Grant Agreement, employment with the Company will include
employment with any Affiliate whose employees are then eligible to receive
awards under the Plan.  Unless the Committee determines otherwise, if an entity
employing you ceases to be an Affiliate, your employment with the Company will
be treated as ended even though you continue to be employed by that entity.    
              Vesting will accelerate fully on your disability or death,
including with respect to the Performance RSUs (as defined in Exhibit A to the
Grant Agreement).  For this purpose, “disability” means permanent and total
disability as defined by Section 22(e)(3) of the Internal Revenue Code of 1986
(the “Code”).                   If your employment or service ends as a result
of Retirement, you will be treated as continuing in service for vesting purposes
until the earlier to occur of (x) the second anniversary of your Retirement and
(y) the last of the applicable Vesting Dates.  “Retirement” for this purpose
means cessation of employment or service on or after attaining age 60 and
completing five (5) years of service with the Company.             Change in
Control   If a Change in Control occurs, your RSUs will be treated as provided
in Section 11 of the Plan if, within twenty-four (24) months following the
Change in Control, your employment or service ends on (i) a termination without
cause (as determined by the Committee or the Board) or (ii) Retirement.        
    Termination for Cause   If the Company terminates your employment or service
for cause, the RSUs will immediately terminate without regard to whether they
are then Vested in whole or in part.             Distribution Date   Subject to
any overriding provisions in the Plan, you will receive a distribution of the
shares of common stock of the Company (“Shares”) equivalent to your Vested RSU
Shares as soon as practicable following the date(s) on which they become Vested
(with the actual date being the "Distribution Date”) and, in any event, no later
than thirty (30) days following an applicable Vesting Date, unless the Committee
determines that you may make a timely deferral election to defer distribution to
a later date and you have made such an election (in which case the deferred date
will be the “Distribution Date”).                   Vesting that accelerates
after a Change in Control will only accelerate the Distribution Date if and to
the extent permitted under Section 409A of the Code.             Restrictions
and Forfeiture   You may not sell, assign, pledge, encumber, or otherwise
transfer any interest (“Transfer”) in the RSU Shares until the RSU Shares are
distributed to you. Any attempted Transfer that precedes the Distribution Date
is invalid.            

 

 Page 3

 



      Unless the Committee determines otherwise or the Grant Agreement provides
otherwise, if your employment or service with the Company terminates for any
reason before your RSUs are Vested, then you will forfeit the unvested RSUs (and
the Shares to which they relate) to the extent that the RSUs do not otherwise
vest as a result of the termination, pursuant to the rules in the Vesting
Schedule section above.  The forfeited RSUs will then immediately revert to the
Company.  You will receive no payment for the RSUs if you forfeit them.        
    Taxes and Withholding   The RSUs provide tax deferral, meaning that the RSU
Shares are not taxable until you actually receive the RSU Shares on or around
the Distribution Date.    You will then owe taxes at ordinary income tax rates
as of the Distribution Date at the Shares' value.  If you are an employee of the
Company, you may owe FICA and HI (Social Security and Medicare) taxes before the
Distribution Date.                   Issuing the Shares under the RSUs is
contingent on satisfaction of all obligations with respect to required tax or
other required withholdings (for example, in the United States, any applicable
Federal, state, and local taxes).  The Company may take any action permitted
under Section 14(c) of the Plan to satisfy such obligation, including satisfying
the tax obligations by (i) reducing the number of RSU Shares to be issued to you
by that number of RSU Shares (valued at their Fair Market Value on the date of
distribution) that would equal all taxes required to be withheld (at their
minimum withholding levels), (ii) accepting payment of the withholdings directly
from you or from a broker in connection with a sale of the RSU Shares, or
(iii) taking any other action under Section 14(c) of the Plan.  If a fractional
share remains after deduction for required withholding, the Company will pay you
the value of the fraction in cash.             Compliance with Law   The Company
will not issue the RSU Shares if doing so would violate any applicable Federal
or state securities laws or other laws or regulations.  You may not sell or
otherwise dispose of the RSU Shares in violation of applicable law.            
Additional Conditions to Receipt   The Company may postpone issuing and
delivering any RSU Shares for so long as the Company determines to be advisable
to satisfy the following:                     its completing or amending any
securities registration or qualification of the RSU Shares or its or your
satisfying any exemption from registration under any Federal or state law, rule,
or regulation;                     its receiving proof it considers satisfactory
that a person seeking to receive the RSU Shares after your death is entitled to
do so;                     your complying with any requests for representations
under the Plan; and/or                     your complying with any Federal,
state, or local tax withholding obligations.             Additional
Representations from You   If the vesting provisions of the RSUs are satisfied
and you are entitled to receive RSU Shares at a time when the Company does not
have a current registration statement (generally on Form S-8) under the
Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the RSU Shares to
you.  You must —                     represent to the Company, in a manner
satisfactory to the Company’s counsel, that you are acquiring the RSU Shares for
your own account and not with a view to reselling or distributing the RSU
Shares; and            

 

 Page 4

 



        agree that you will not sell, transfer, or otherwise dispose of the RSU
Shares unless:                       a registration statement under the Act is
effective at the time of disposition with respect to the RSU Shares you propose
to sell, transfer, or otherwise dispose of; or                       the Company
has received an opinion of counsel or other information and representations it
considers satisfactory to the effect that, because of Rule 144 under the Act or
otherwise, no registration under the Act is required.             No Effect on
Employment or Other Relationship   Nothing in this Grant Agreement restricts the
Company’s rights or those of any of its Affiliates to terminate your employment
or other relationship at any time and for any or no reason.  The termination of
employment or other relationship, whether by the Company or any of its
Affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under the Plan and any applicable employment or
severance agreement or plan.             Limited Status   You understand and
agree that the Company will not consider you a shareholder for any purpose with
respect to the RSU Shares, unless and until the RSU Shares have been issued to
you on the Distribution Date.  You will not receive dividends with respect to
the RSUs, but the Company will credit additional whole or fractional RSUs to
this grant equal to the result of dividing (i) the product of the total number
of RSUs credited to you under this grant on the record date for such dividend
(and not yet distributed in Shares) and the per share amount of such dividend by
(ii) the Fair Market Value of one Share on the date such dividend is paid by the
Company to shareholders.  The additional RSUs will be or become Vested to the
same extent as the RSUs that resulted in the crediting of such additional units
and may be paid out in cash or Shares under the timing rules provided in Section
8(e) of the Plan.              Voting   You may not vote the RSUs.  You may not
vote the RSU Shares unless and until the Shares are distributed to you.        
    No Effect on Running Business   You understand and agree that the existence
of the RSUs will not affect in any way the right or power of the Company or its
shareholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.             Section 409A of the Code    The RSUs are intended to comply
with the requirements of Section 409A and must be construed consistently with
that section.  Notwithstanding anything in the Plan or this Grant Agreement to
the contrary, if the RSUs Vest in connection with your “separation from service”
within the meaning of Section 409A, as determined by the Company), and if (x)
you are then a “specified employee” within the meaning of Section 409A at the
time of such separation from service (as determined by the Company, by which
determination you agree you are bound) and (y) the distribution of RSU Shares
under such RSUs will result in the imposition of additional tax under Section
409A if distributed to you within the six (6) month period following your
separation from service, then the distribution under such accelerated RSUs will
not be made until the earlier of (i) the date six (6) months and one (1) day
following the date of your separation from service or (ii) the 10th day after
your date of death.  Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such RSU Shares or benefits except to
the extent specifically permitted or required by Section 409A.  In no event may
the Company or you defer the delivery of the RSU Shares beyond the date
specified in the Distribution Date section, unless such deferral complies in all
respects with Treasury Regulation Section 1.409A-2(b) related to subsequent
changes in the time or form of payment of nonqualified deferred compensation
arrangements, or any successor regulation.  In any event, the Company makes no
representations or warranty and shall have no liability to you or any other
person, if any provisions of or distributions under this Grant Agreement are
determined to constitute deferred compensation subject to Section 409A but not
to satisfy the conditions of that section.            

 

 Page 5

 



Unsecured Creditor   The RSUs create a contractual obligation on the part of the
Company to make a distribution of the RSU Shares at the time provided for in
this Grant Agreement.  Neither you nor any other party claiming an interest in
deferred compensation hereunder shall have any interest whatsoever in any
specific assets of the Company.  Your right to receive distributions hereunder
is that of an unsecured general creditor of Company.             Governing Law  
The laws of the State of Texas will govern all matters relating to the RSUs,
without regard to the principles of conflict of laws.             Restrictive
Covenants Clawback   If the Board or the Committee determines, in its sole
discretion, that you violated or are violating any of the Restrictive Covenants
set forth below under the section titled “Restrictive Covenants,” the RSUs will
immediately terminate without regard to whether they are then Vested in whole or
in part.  In addition, the Board or the Committee may, in its sole discretion,
require from you payment or transfer to the Company of the Gain from the RSUs,
where the “Gain” consists of the greatest of (i) the value of the RSU Shares on
the applicable Distribution Date on which you received them within the Recovery
Measurement Period, (ii) the value of the RSU Shares received during the
Recovery Measurement Period, as determined on the date of the request by the
Committee to pay or transfer, (iii) the gross (before tax) proceeds you received
from any sale of the RSU Shares during the Recovery Measurement Period, and (iv)
if transferred without sale during the Recovery Measurement Period, the value of
the RSU Shares when so transferred.  The “Recovery Measurement Period” means the
twelve (12) months before the date of the determination of violation.  The
provisions in this section are essential economic conditions to the Company’s
grant of RSUs to you. By receiving the grant of RSUs hereunder, you agree that
the Company may deduct from any amounts it owes you from time to time (such as
any severance or other payments owed following a termination of employment, as
well as any other amounts owed to you by the Company, as permitted by applicable
law) to the extent of any amounts you owe the Company under this Restrictive
Covenants Clawback section.            

 

 Page 6

 



      You acknowledge that you would not be receiving the RSUs described herein
but for your agreement to comply with the Restrictive Covenants.  Likewise, you
acknowledge that you would be unjustly enriched if you violate the Restrictive
Covenants, while being able to retain some or all of the RSUs or the gain
associated with them.  Furthermore, you acknowledge and agree that the damages
for your breach of the Restrictive Covenants are not subject to calculation and
that the remedies set forth in this Restrictive Covenants Clawback section,
therefore, will only reimburse the Company for a portion of the damage
done.  For this reason, the Company shall be entitled to recover from you any
and all damages the Company has suffered and, in addition, the Company will be
entitled to injunctive relief.  The parties agree that the forfeiture of the
RSUs and payments described in this section are expressly not the Company’s
exclusive or sole remedy.                      This remedy is in addition to any
other remedies that the Company may have available in law or equity with respect
to breaches of the Restrictive Covenants below.  It is also in addition to, and
not in substitution for, any other clawback laws or policies that may be adopted
from time to time, including any required by Federal law, such as under Section
304 of the Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street Reform and
Consumer Protection Act.                     Payment is due in cash or cash
equivalents within ten (10) days after the Board or the Committee provides
notice to you that it is enforcing this clawback.  Payment will be calculated on
a gross basis, without reduction for taxes or commissions.  The Company may, but
is not required to, accept retransfer of shares in lieu of cash payments.      
      Restrictive Covenants   In consideration of the terms of this RSU award
and your access to Proprietary Information (as defined below), you agree to the
following Restrictive Covenants:               Proprietary Information and
Developments   You have or will be given access to and provided with sensitive,
confidential, proprietary and/or trade secret information (collectively,
“Proprietary Information”) in the course of your employment. Examples of
Proprietary Information include inventions, new product or marketing plans,
business strategies and plans, merger and acquisition targets, financial and
pricing information, software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), programming languages, interfaces, visual displays,
technical documentation, user manuals, data files and databases of the Company,
analytical models, customer/client lists and information, and supplier and
vendor lists and information. You agree not to disclose or use Proprietary
Information, either during or after your employment with the Company, except as
necessary to perform your duties or as the Company may consent in writing.  In
addition, you agree that you will make full and prompt disclosure to the Company
of all inventions, creations, improvements, ideas, discoveries, trade secrets,
secret processes, technology, methods, developments, software and works of
authorship or other creative works, whether patentable or not, that are created,
made, conceived or reduced to practice by you or under your direction or jointly
with others during you employment by the Company, whether or not during normal
working hours or on the premises of the Company  (collectively, “Developments”).
           

 

 Page 7

 



  Non-competition and Non-solicitation   You agree that while the Company
employs you and for a period of twelve (12) months after your employment ends
for any reason, you will not directly or indirectly (whether as an owner,
partner, officer, employee, director, investor, lender, consultant, independent
contractor or otherwise) do any of the following:                      (i)
    Compete.  In the geographical area where the Company does business or, at
the time your employment ends, plans to do business, you will not engage or
assist others in engaging in any business or enterprise that competes with the
Company’s business, including any business or enterprise that develops, designs,
produces, manufactures, markets, licenses, sells, renders, or provides any
product or service that competes with any product or service actually or planned
to be developed, designed, produced, manufactured, marketed, licensed, sold,
rendered, or provided by the Company while you are or were employed by the
Company; provided that your passive ownership of not more than 1% of the
outstanding stock of a publicly-held company will not, by itself, violate this
provision.  For purposes of this Grant Agreement, you agree that the Company
does business throughout and plans to do business throughout the United States;
                    (ii)     Solicit Clients, Customers, or Accounts.  You will
not, either alone or in association with others, actually or attempt to solicit,
divert, or take away the business or patronage of any of the Company’s clients,
customers, or accounts, or prospective clients, customers, or accounts, that the
Company contacted, solicited, or served while you were employed by the Company
or about which you have Proprietary Information, provided that this provision
does not prevent you from soliciting clients, customers, or accounts (if you are
not using Proprietary Information to do so) for purposes that are not in actual
or potential competition with the Company;                      (iii)    
Solicit Company Employees and Independent Contractors.  You will not, either
alone or in association with others, actually or attempt to (x) solicit, recruit
or induce any Company employee or independent contractor who was employed or
engaged by the Company at any time during the twelve (12) month period preceding
the end of your employment, and who, at any time during the same twelve (12)
month period, had knowledge of Proprietary Information and/or made Developments,
to leave the Company’s service to engage in any business or enterprise that
competes with the Company’s business or (y) solicit, recruit or engage as an
employee or independent contractor in any business or enterprise that competes
with the Company’s business any individual whom the Company employed or engaged
at any time during the twelve (12) month period preceding the end of your
employment, and who, at any time during the same twelve (12) month period, had
knowledge of Proprietary Information and/or made Developments, except for an
individual whose employment or other service relationship with the Company ended
at least six (6) months before the date of your action; and/or                 
    (iv)     Disclose or Utilize Product Development.  You will not, either
alone or in association with others, disclose to, or utilize for the benefit of,
any entity other than the Company, any systems or product development ideas,
concepts, or strategies that you or others in communication with you explored,
generated, initiated, or discussed for potential implementation during your
employment with the Company, even if the Company has not implemented such ideas,
concepts, or strategies by the time your employment with the Company ends.      
     

 

 Page 8

 



        For the purposes of subsection (ii) “Solicit Clients, Customers, or
Accounts”, the terms “customer,” “client,” or “account” as applied to
governmental agencies will mean the agency or department for which any of the
products or services of the Company are sold or performed during the applicable
period, any related program office, and any agency, department, or office that
succeeds to the functions of any agency, department, or office to which the
Company then provides or within the preceding twelve (12) months provided goods
or services (to the extent that the successor replaces part or all of the
customer or client to which the Company provided goods or services).            
  General   To the extent you and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, you and the Company acknowledge
and agree that such different or inconsistent terms shall not in any way affect
or have relevance to the Restrictive Covenants contained herein, and that the
terms of these Restrictive Covenants do not supersede or amend any others
currently in place, or any such future terms, unless otherwise specified by the
Company in writing.  By accepting this RSU award, you agree the provisions of
this Restrictive Covenants section (and the related Restrictive Covenants
Clawback section) are reasonable and necessary to protect the legitimate
interests of the Company.              Notices   Any notice you give to the
Company must follow the procedures then in effect.  If no other procedures
apply, you must send your notice in writing by hand or by mail to the office of
the Company’s Corporate Secretary (or to the Chair of the Committee if you are
then serving as the sole Corporate Secretary).  If mailed, you should address it
to the Company’s Corporate Secretary (or the Chair of the Committee) at the
Company’s then corporate headquarters, unless the Company directs Plan
participants to send notices to another corporate department or to a third party
administrator or specifies another method of transmitting notice.  The Company
and the Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records.  You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to Plan participants.   
          Amendment   Subject to any required action by the Committee or the
shareholders of the Company, the Company may cancel the RSUs and provide a new
award in its place, provided that the award so replaced will satisfy all of the
requirements of the Plan as of the date such new award is made and no such
action will adversely affect the RSUs to the extent then Vested.            
Plan Governs   Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control.  The
Committee may adjust the number of RSU Shares and other terms of the RSUs from
time to time as the Plan provides.  



 

 

 Page 9

 



Exhibit A

 

The vesting of 50% of the RSUs (the “Performance RSUs”) is subject to the
following conditions:

 

A.    Service Condition

 

The Performance RSUs will vest according to the applicable schedule described in
Paragraph C below, provided you remain employed by the Company as of each
applicable vesting date set forth below.

 

B.    Performance Conditions

 

1.     The Company’s average closing price per Share as reported on the NASDAQ
Global Select Market during at least one measurement period (as described below)
must be at least 25% higher than the closing price per Share as reported on the
NASDAQ Global Select Market on the Date of Grant.

 

2.     The measurement period will consist of the applicable trading days in any
consecutive thirty (30) calendar day period preceding the first, second and/or
third anniversaries of the Date of Grant.

 

3.     On each anniversary of the Date of Grant (or as promptly as practicable
thereafter), the Company will calculate the average closing price for the
applicable measurement periods preceding such date in order to determine if the
performance condition has been satisfied.

 

C.    Vesting

 

1.     Performance Condition Achieved prior to First Anniversary of the Date of
Grant. If the performance condition is achieved prior to the first anniversary
of the Date of Grant, the Performance RSUs will vest in equal installments
pursuant to the following schedule:

 

Vesting Date Proportion of Performance RSUs that will vest as of the Vesting
Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

One-third of the Performance RSUs

One-third of the Performance RSUs

One-third of the Performance RSUs

 

2.     Performance Condition Achieved after First Anniversary but before Second
Anniversary of the Date of Grant. If the performance condition is achieved after
the first anniversary but before the second anniversary of the Date of Grant,
the Performance RSUs will vest pursuant to the following schedule:

 

Vesting Date Proportion of Performance RSUs that will vest as of the Vesting
Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

- 0 -

Two-thirds of the Performance RSUs

One-third of the Performance RSUs

 

3.     Performance Condition Achieved after Second Anniversary but before Third
Anniversary of the Date of Grant. If the performance condition is achieved after
the second anniversary but before the third anniversary of the Date of Grant,
the Performance RSUs will become fully vested as of such third anniversary
pursuant to the following schedule:

 



 Page 10

 



Vesting Date Proportion of Performance RSUs that will vest as of the Vesting
Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

- 0 -

- 0 -

100% of the Performance RSUs

 

4.       Performance Condition Not Achieved before the Third Anniversary of the
Date of Grant. Except in the event of death, Disability or a Change of Control
prior to the third anniversary of the Date of Grant (in which case the terms set
forth in the Grant Agreement will apply and, for the avoidance of doubt, the
performance condition will no longer be applicable), if the performance
condition is not achieved by the third anniversary of the Date of Grant, no
portion of the Performance RSUs will vest and the Performance RSUs shall be
forfeited.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11



 

 

 

 

